Citation Nr: 0843262	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a disability 
manifested by vertigo and tinnitus, claimed as due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2005 and June 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board notes that the veteran's claim for 
service connection for disability manifested by vertigo and 
nausea was denied in an unappealed rating decision dated in 
May 2004.  The RO has addressed the veteran's current claim 
for service connection for this disability on a de novo basis 
based upon the receipt of pertinent service department 
records after the May 2004 rating decision.  The Board will 
also address the claim on a de novo basis.  See 38 C.F.R. 
§ 3.156(c) (2008).

The Board notes that there is some question concerning 
whether the veteran has perfected an appeal with respect to 
the denial of service connection for bilateral hearing loss 
disability; however, the RO has certified this issue for 
appellate consideration.  Therefore, the Board finds that it 
has jurisdiction over this issue.  See Gonzalez-Morales, 16 
Vet. App. 556, 557 (2003).

The Board also notes that the veteran's representative has 
inferred a claim for service connection for tinnitus.  In 
addition, it is clear from the veteran's contentions that he 
is also seeking service connection for an intestinal 
disability.  Neither of these claims has been addressed by 
the RO.  Therefore, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service and is not etiologically related to service.

2.  A chronic disability manifested by vertigo and nausea was 
not present in service and any currently present disability 
manifested by vertigo and nausea is not etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  A chronic disability manifested by vertigo and nausea was 
not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131(West 2002); 38 C.F.R. §§ 3.303, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letters mailed in December 2004 (vertigo/nausea) 
and July 2005 (hearing loss), prior to its initial 
adjudication of each claim.  In addition, he was provided 
notice with respect to the disability-rating and effective-
date elements of both claims in March 2006.  Although this 
letter was sent after the initial adjudication of the 
vertigo/nausea claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for this claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination in response to his hearing loss 
claim and service treatment records, Social Security 
Administration records, and all available post-service 
medical records identified by the veteran have been obtained.  
Although the veteran's representative has indicated that the 
veteran's file is missing a report of service hospitalization 
in January 1957, the Board does not believe that this is 
true.  It is true that service personnel records indicate 
that the veteran was hospitalized on January 4, 1957, but 
they also show that he was returned to duty the next day.  
Service medical records contain a medical record dated 
December 20, 1956, and January 4, 1957.  It relates to a burn 
of the veteran's right foot.  As will be discussed below, 
service medical records do show that the veteran was seen on 
another occasion because of nausea and vertigo.  

Although the veteran was not afforded a VA examination in 
response to his vertigo/nausea claim, the Board has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that no pertinent abnormality was found on the veteran's 
examination for discharge, there is no post service medical 
evidence showing that the veteran has ever been diagnosed 
with a disability manifested by vertigo and nausea, and there 
is no competent evidence suggesting that these claimed 
symptoms are related to exposure to radiation in service or 
otherwise related to service.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2004).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran contends that he developed bilateral hearing loss 
as a result of noise exposure in service.  He also contends 
that he has chronic vertigo and nausea as a result of his 
exposure to radiation during his service in Japan, where he 
handled filters from a centrifuge.

The veteran's service treatment records contain a notation of 
nausea and vertigo in June 1957.  The report of this incident 
states that the veteran claimed he had experienced similar 
episodes on two prior occasions-once in the dentist's chair 
and once after heavy drinking.  The veteran was diagnosed 
with anxiety at this time.  As for the veteran's hearing, 
service medical records are negative for this claimed 
condition, and the report of his separation exam in October 
1957 records a 15 out of 15 in the right and left ear for the 
whisper voice and spoken voice tests.  The separation 
examination was also negative for evidence of vertigo or 
nausea.

With regard to bilateral hearing loss, a VA examination 
conducted in February 2006 disclosed that the veteran does 
have bilateral mild to moderate sensorineural hearing loss.  
Following a review of the claims folder in March 2006, the 
examiner opined that the veteran's hearing loss was not 
incurred on active duty, and that the hearing loss has 
occurred subsequent to separation from service.  The examiner 
further opined that hearing loss caused by acoustic trauma 
occurs at the time of exposure and not many years later.  The 
most likely etiology, then, is presbycusis, as the veteran's 
current audiometric thresholds are very compatible with his 
current age.  Accordingly, the examiner arrived at the 
conclusion that it is less likely than not that current 
hearing loss is related to the veteran's duties in service.

The Board notes that a private medical record signed by a 
otolaryngologist and an audiologist in August 2005 shows that 
the veteran was found to have moderate sensory-neural hearing 
loss.  In addition, they opined that the veteran's hearing 
loss was more likely than not due to excessive turbine and 
balloon noise exposure in service.  Though reaching an 
opposite conclusion as to the etiology of the veteran's 
hearing loss, the Board believes that the opinion of the VA 
examiner is more persuasive because he considered veteran's 
service treatment records and the other evidence of record 
and also properly supported his opinion.  There is no 
indication that the private medical opinion was rendered 
after a review of the veteran's pertinent medical history.  
Moreover, the private examiners did not address the fact that 
the veteran's hearing was normal in service and his current 
hearing impairment is consistent with his age.  In sum, they 
did not properly support their opinion.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against this claim.

As for the veteran's alleged disability manifested by vertigo 
and nausea, the Board notes that this claimed disability is 
not subject to presumptive service connection on the basis of 
participation in a radiation-risk activity.  See 38 C.F.R. 
§ 3.309(d)(2)(i).  In addition, it is not one of listed 
radiogenic diseases under 38 C.F.R. § 3.311(b)(2)(1).  
Moreover, the veteran has neither submitted nor identified 
any competent evidence that the claimed disability can be 
induced by radiation exposure or that the disability is 
otherwise etiologically related to service.  In fact, none of 
the medical evidence shows that the veteran has even been 
diagnosed with a chronic disability manifested by vertigo and 
nausea.  In addition, the report of a VA examination in March 
2006 also concludes that based on the report of vertigo and 
nausea in the veteran's service treatment records, it would 
appear that the veteran's problems on that date related to 
anxiety and that a chronic vestibular disorder did not exist 
at that time.

The Board notes that most of the veteran's contentions appear 
to relate to an intestinal obstruction for which he required 
surgery.  This intestinal disability is not a matter on 
appeal.  

For the reasons explained above, the Board must also conclude 
that the preponderance of the evidence is against the claim 
for service connection for disability manifested by vertigo 
and nausea.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for a disability manifested 
by vertigo and nausea, claimed as due to radiation exposure, 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


